TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-19-00525-CV


                                        M. H., Appellant
                                                v.
               Texas Department of Family and Protective Services, Appellee


                   FROM THE 274TH DISTRICT COURT OF HAYS COUNTY
         NO. 18-2091, THE HONORABLE MELISSA MCCLENAHAN, JUDGE PRESIDING


                                           ORDER

PER CURIAM

               Appellant M. H. filed his notice of appeal on August 2, 2019. The appellate

record was complete August 24, 2019, making appellant’s brief due September 13, 2019. On

September 12, 2019, counsel for appellant filed a motion for extension of time to file appellant’s

brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order counsel to file appellant’s brief

no later than September 30, 2019. If the brief is not filed by that date, counsel may be required

to show cause why he should not be held in contempt of court.

               It is ordered on September 13, 2019.


Before Chief Justice Rose, Justices Triana and Smith